                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MICHELLE RIVERA,

             Plaintiff,

v.                                                            No. CV 19-625 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

             Defendant.


                  ORDER GRANTING DEFENDANT’S UNOPPOSED
                      MOTION TO REVERSE AND REMAND

      THIS MATTER is before the Court on Defendant Commissioner’s Motion to

Remand for Further Administrative Proceedings Pursuant to Sentence Four of 42

U.S.C. § 405(g), (Doc. 24), filed March 30, 2020. The Court, noting that the Motion is

unopposed, finds that the Motion is well-taken and shall be GRANTED.

      The Court hereby REVERSES the Commissioner’s decision in this matter under

sentence four of 42 U.S.C. § 405(g) and REMANDS the case to the Commissioner for

further administrative proceedings and to obtain additional evidence as needed.

      IT IS SO ORDERED.


                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
